DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's arguments with respect to claims 1 – 10, 12 – 13, 21, 23 – 24, 27 – 28, 30 – 31, 54 – 61, 66 – 71, and 77 – 83 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 10, 12 – 13, 21, 23 – 24, 27 – 28, 30 – 31, 54 – 61, 66 – 71, and 77 – 83 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al. (U.S. Patent Publication No. 2007/016957). 
Regarding claim 1, Jeong discloses an insulated electric conductor, consisting of: an electric conductor (crystal wire, Abstract) having an insulating coating (insulating shrinkable tube, paragraph [0058]), wherein the electric conductor is a flat or round wire (round wire, Figures 3 and 9), wherein the insulating coating adheres to an exterior surface of the electric conductor (insulating shrinkable tube covers and protects the wire, paragraph [0058]), the exterior surface being a treated surface without an oxide layer (the wire is subjected to wet etching to remove oxide film, paragraph [0063]), and wherein the insulating coating has at least one insulating layer made of thermoplastic material (polyurethane, paragraph [0058]), wherein the treated surface is provided by plasma treatment within a protective gas atmosphere (this is an apparatus claim, and thus the method of removing an oxide layer formed on the surface of the electric conductor holds no patentable weight), and wherein the adhesion between the insulating coating and the exterior surface is provided by application of the at least one insulating layer to the treated surface (the wire is covered with insulating shrinkable tube, paragraph [0058]) within the protective gas atmosphere, wherein the protective gas atmosphere prevents re-formation of an oxide layer on the exterior surface of the electric conductor before the application of the at least one insulating layer to the exterior surface (this is an apparatus claim, and thus the method of using a protective gas atmosphere when applying the insulating layer on the surface of the electric conductor holds no patentable weight).
Regarding claim 2, Jong discloses wherein the electric conductor is placed continuously under protective gas atmosphere until the application of the insulating coating in order to prevent the formation of a new oxide layer on the surface of the electric conductor (Paragraphs [0058] - [0063]).
Regarding claim 3, Jeong discloses wherein the gas plasma for bombarding the electric conductor is a low-pressure plasma (Paragraphs [0058] - [0063]).
Regarding claim 4, Jeong discloses wherein the insulating coating has a temperature resistance of at least 180°C (Paragraphs [0058] - [0063]).
Regarding claim 5, Jeong discloses wherein the thermoplastic material of the at least one insulating layer is selected from the group consisting of polyaryletherketone [PAEK], polyimide [PI], polyamideimide [PAI], polyetherimide [PEI], polyphenylene sulfide [PPS] and combinations thereof (Paragraphs [0058] - [0063]).
Regarding claim 6, Jeong discloses wherein the thermoplastic material of the at least one insulating layer is a polyaryletherketone [PAEK] selected from the group consisting of polyetherketone [PEK], polyetheretherketone [PEEK], polyetherketoneketone [PEKK], polyetheretherketoneketone [PEEKK], polyetherketoneetherketoneketone [PEKEKK] and combinations thereof (Paragraphs [0058] - [0063]).
Regarding claim 7, Jeong discloses wherein the at least one insulating layer has a thickness between 10 and 1000 µm (Paragraphs [0058] - [0063]).
Regarding claim 8, Jeong discloses wherein the at least one insulating layer can be produced by means of an extrusion method (Paragraphs [0058] - [0063]).
Regarding claim 9, Jeong discloses wherein the insulating coating consists of the at least one insulating layer (Paragraphs [0058] - [0063]).
Regarding claim 10, Jeong discloses wherein the insulating coating consists of one insulating layer or two insulating layers or at least two insulating layers (Paragraphs [0058] - [0063]).
Regarding claim 12, Jeong discloses wherein at least one further insulating layer made of thermoplastic material is applied to the insulating coating, wherein the at least one further insulating layer is not applied under a protective gas atmosphere (Paragraphs [0058] - [0063]).
Regarding claim 13, Jeong discloses wherein the thermoplastic material of the at least one further insulating layer is selected from the group consisting of polyaryletherketone [PAEK], polyetheretherketone [PEEK], polyimide [PI], polyamideimide [PAI], polyetherimide [PEI], polyphenylene sulfide [PPS] and combinations thereof (Paragraphs [0058] - [0063]). 
Regarding claim 21, Jeong discloses an insulated electric conductor comprising: an electric conductor (crystal wire, Abstract) having an ion-bombarded oxide-layer-free surface (the oxides are removed from the conductor, paragraph [0063]) by plasma treatment of the surface within a protective gas atmosphere (this is an apparatus claim, and thus the method of ion bombardment with ions of a protective gas of a protective gas atmosphere in a gas plasma, to remove an oxide layer formed on the surface of the electric conductor, holds no patentable weight), wherein the electric conductor is a flat or round wire (round wire, Figures 3 and 9); an insulating coating (insulating shrinkable tube, paragraph [0058]) adhering to the ion-bombarded oxide-layer-free surface of the electric conductor (the wire is covered with insulating shrinkable tube, paragraph [0058]), the insulating coating comprising at least one insulating layer made of thermoplastic material (polyurethane, paragraph [0058]), wherein the at least one insulating layer made of thermoplastic material is directly applied to the ion-bombarded-oxide-layer-free surface (the wire is directly covered by insulating shrinkable tube, paragraph [0058]) in the protective gas atmosphere (this is an apparatus claim, and thus the method of using a protective gas atmosphere when applying the insulating layer on the surface of the electric conductor holds no patentable weight) to increase adhesion between the ion-bombarded oxide-layer-free surface and the at least one insulating layer as compared to a conductor surface having an oxide layer (it is inherent and well known that removing oxides from a layer increases the ability of another layer to adhere to the layer).    
Regarding claim 23, Jeong discloses wherein the thermoplastic material of the at least one insulating layer is selected from the group consisting of polyaryletherketone [PAEK], polyimide [PI], polyamideimide [PAI], polyetherimide [PEI], polyphenylene sulfide [PPS] and combinations thereof (Paragraphs [0058] - [0063]).
Regarding claim 24, Jeong discloses wherein the thermoplastic material of the at least one insulating layer is a polyaryletherketone [PAEK] selected from the group consisting of polyetherketone [PEK], polyetheretherketone [PEEK], polyetherketoneketone [PEKK], polyetheretherketoneketone [PEEKK], polyetherketoneetherketoneketone [PEKEKK], and combinations thereof (Paragraphs [0058] - [0063]).
Regarding claim 27, Jeong discloses wherein the insulating coating consists of the at least one insulating layer (Paragraphs [0058] - [0063]).
Regarding claim 28, Jeong discloses wherein the insulating coating consists of one insulating layer or two insulating layers or at least two insulating layers (Paragraphs [0058] - [0063]).
Regarding claim 30, Jeong discloses wherein at least one further insulating layer of thermoplastic material is applied to the insulating coating, wherein the at least one further insulating layer is not applied under protective gas atmosphere (Paragraphs [0058] - [0063]).
Regarding claim 31, Jeong discloses wherein the thermoplastic material of the at least one further insulating layer is selected from the group consisting of polyaryletherketone [PAEK], polyetheretherketone [PEEK], polyimide [PI], polyamideimide [PAI], polyetherimide [PEI], polyphenylene sulfide [PPS] and combinations thereof (Paragraphs [0058] - [0063]).
Regarding claim 54, Jeong discloses wherein the at least one insulating layer has a thickness between 10 and 1000 µm (Paragraphs [0058] - [0063]).
Regarding claim 55, Jeong discloses wherein the at least one insulating layer has a thickness between 10 and 1000 µm (Paragraphs [0058] - [0063]).
Regarding claim 56, Jeong discloses wherein the at least one insulating layer can be produced by means of an extrusion method (Paragraphs [0058] - [0063]).
Regarding claim 57, Jeong discloses wherein the at least one insulating layer can be produced by means of an extrusion method (Paragraphs [0058] - [0063]).
Regarding claim 58, Jeong discloses wherein the insulating coating consists of the at least one insulating layer (Paragraphs [0058] - [0063]).
Regarding claim 59, Jeong discloses wherein the insulating coating consists of the at least one insulating layer (Paragraphs [0058] - [0063]).
Regarding claim 60, Jeong discloses wherein the insulating coating consists of the at least one insulating layer (Paragraphs [0058] - [0063]).
Regarding claim 61, Jeong discloses wherein the insulating coating consists of the at least one insulating layer (Paragraphs [0058] - [0063]).
Regarding claim 66, Jeong discloses wherein the electric conductor is made of aluminum or copper (Paragraphs [0058] - [0063]).
Regarding claim 67, Jeong discloses wherein the electric conductor is made of aluminum or copper (Paragraphs [0058] - [0063]).
Regarding claim 68, Jeong discloses wherein the electric conductor is made of aluminum or copper (Paragraphs [0058] - [0063]).
Regarding claim 69, Jeong discloses wherein the electric conductor is made of aluminum or copper (Paragraphs [0058] - [0063]).
Regarding claim 70, Jeong discloses wherein the electric conductor is made of aluminum or copper (Paragraphs [0058] - [0063]).
Regarding claim 71, Jeong discloses wherein the electric conductor is made of aluminum or copper (Paragraphs [0058] - [0063]).
Regarding claim 77, Jeong discloses an insulated electric conductor, comprising: an electric conductor (crystal wire, Abstract) having a plasma-treated exterior surface (this is an apparatus claim, and thus the method of treating the surface of the electric conductor holds no patentable weight), the plasma-treated exterior surface being free of an oxide layer (the oxides are removed from the conductor, paragraph [0063]) due to plasma treatment within a protective gas atmosphere (this is an apparatus claim, and thus the method of using a plasma treatment within a protective gas atmosphere to remove an oxide layer formed on the surface of the electric conductor, holds no patentable weight), the electric conductor being a flat or round wire (round wire, Figures 3 and 9), and an insulating coating having at least one insulating layer made of thermoplastic material (polyurethane, paragraph [0058]) and covering the oxide-layer-free plasma-treated exterior surface, the at least one insulating layer adhering to the oxide-layer-free plasma-treated exterior surface (the wire is covered with insulating shrinkable tube, paragraph [0058]). 
Regarding claim 78, Jeong discloses wherein the adhesion between the at least one insulating layer and the oxide-layer-free plasma- treated exterior surface resists detachment such that said detachment, in response to the insulated electric conductor being stretched by 20%, is at most 3 mm as measured in a direction of a conductor axis (Paragraphs [0058] - [0063]).
Regarding claim 79, Jeong discloses wherein the adhesion between the at least one insulating layer and the oxide-layer-free plasma- treated exterior surface resists detachment such that said detachment, in response to the insulated electric conductor being stretched by 20%, is at most 1 mm as measured in a direction of a conductor axis (Paragraphs [0058] - [0063]).
Regarding claim 80, Jeong discloses wherein the adhesion between the at least one insulating layer and the oxide-layer-free plasma- treated exterior surface resists detachment such that said detachment, in response to the insulated electric conductor being stretched by 20%, is at most 0.1 mm as measured in a direction of a conductor axis (Paragraphs [0058] - [0063]).
Regarding claim 81, Jeong discloses wherein the thermoplastic material is selected from the group consisting of polyaryletherketone [PAEK], polyimide [PI], polyamideimide [PAI], polyetherimide [PEI], polyphenylene sulfide [PPS], and combinations thereof (Paragraphs [0058] - [0063]).
Regarding claim 82, Jeong discloses wherein the thermoplastic material is a polyaryletherketone [PAEK] selected from the group consisting of polyetherketone [PEK], polyetheretherketone [PEEK], polyetherketoneketone [PEKK], polyetheretherketoneketone [PEEKK], polyetherketoneetherketoneketone [PEKEKK], and combinations thereof (Paragraphs [0058] - [0063]).
Regarding claim 83, Jeong discloses wherein the electric conductor is made of aluminum or copper (Paragraphs [0058] - [0063]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847